                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION




InVue Security Products Inc.,         PLAINTIFF INVUE SECURITY PRODUCT’S
                                           MOTION FOR PRELIMINARY
       Plaintiff,                       INJUNCTION AND INCORPORATED
                                             MEMORANDUM OF LAW
       v.

Vanguard Products Group, Inc. d/b/a     Civil Case No.: 8:18-CV-02548-VMC-SPF
Vanguard Protex Global,

       Defendant.

                                              EXHIBIT 1
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


InVue Security Products, Inc.,

       Plaintiff,                                         No.: 8:18-cv-02548-VMC-SPF

       v.

Vanguard Products Group, Inc. d/b/a
Vanguard Protex Global,

       Defendant.

                               AFFIDAVIT OF ANDREW MOOCK

       I, Andrew Moock, being duly sworn upon my oath do hereby state the following to be true

and accurate:

       1.       I am over the age of 18 years and not laboring under any disabilities. I have personal

knowledge of the facts and matters set forth herein.

       2.       I serve as Executive Vice President of InVue Security Products, Inc. (InVue). My

responsibilities include management of engineering, operations, information technology, financial,

and legal aspects of InVue’s business. I have been employed with InVue since 1986. InVue’s

North American headquarters is located in Charlotte, North Carolina. I have personal knowledge of

the competitive environment in which InVue has been conducting its business since at least 1986 as

well as the matters I now set forth below.

       Background

       3.       Since 1983, InVue has provided innovative security systems for protecting

merchandise, which over time has evolved to include merchandise such as portable electronic

devices (e.g., tablets, mobile phones, etc.) placed on display in a retail environment. These systems

allow the retailer to secure expensive merchandise against theft while, at the same time, facilitating
                                             Page 1 of 10
desirable customer interaction such as handling of the merchandise and trying features along with

related accessories while in the store.

       4.      InVue has invested over $       in research and development of such merchandise

security systems in just the last five years alone. InVue has also expended substantial amounts in

applying for both United States patents and foreign patents to protect multiple innovations in the

products that InVue has developed, sold, and continues to sell through-out the United States and

world-wide.

       5.      An illustrative example of one such merchandise security system having multiple

patented innovations is shown in the photograph below, which depicts InVue’s Series 1560

providing security for a mobile phone and a related accessory (a watch):




                                            Page 2 of 10
        6.      Another example is InVue’s Series 1060 product, shown in the photograph below

providing security for a mobile phone and another related accessory (a speaker).




        7.      InVue does not have a licensing program whereby it seeks royalties in return for the

use of its U.S. patents by licensees. Instead, InVue relies heavily on its patents to prevent

competitors from copying and otherwise exploiting the innovative features InVue develops and sells

to various retailers.

        8.      For example, innovations utilized by InVue’s Series 1560 products are protected by

over twenty-five U.S. patents including the following asserted in the present litigation against

Vanguard: U.S. Patent Nos. 9,747,765; 9,805,564; 9,818,274; 10,008,082; 10,043,358; and

10,062,253. Similarly, innovations utilized by InVue’s Series 1060 are also protected by over

twenty-five U.S. patents including the following asserted in the present litigation against Vanguard:

U.S. Patent Nos. 9,747,765; 9,805,564; 9,818,274; 10,008,082; 10,043,358; and 10,062,253. InVue

has provided notice to its competitors through e.g., patent marking of the S1060 and S1560 products

since before the present lawsuit against Vanguard was filed. See Ex. 27 (InVue’s Answer to

Interrogatory No. 5); see also Ex. 28 (https://invue.com/patents/).



                                             Page 3 of 10
       9.      In addition to the present litigation against Vanguard, InVue has filed multiple

actions against other competitors seeking to enforce the exclusionary rights of its patents rather than

license. The table below provides a listing of these suits and the related InVue patents:

                                       Civil Action Number and         Dated          Patents
            Case Caption
                                                 Venue                 Filed          Asserted
   InVue Security Products, Inc. v.
                                        3:10-cv-00046 (W.D.N.C.)        2/3/10        7,629,895
       Sennco Solutions, Inc.
                                                                                      7,629,895
   InVue Security Products, Inc. v.                                                   7,710,266
                                        4:13-cv-00457 (N.D. Tex.)       6/5/13
   Langhong Technology Co., Ltd.                                                      7,737,843
                                                                                      7,740,214
InVue Security Products, Inc. v. Kum
                                        3:13-cv-00465 (W.D.N.C.)       8/14/13        7,737,843
      Oh Electronics Co., Ltd.
  InVue Security Products, Inc. v.                                                    8,890,691
                                        3:14-cv-00654 (W.D.N.C.)       11/25/14
 Hangzhou Langhong Tech. Co. Ltd.                                                     8,896,447
                                                                                      8,884,762
   InVue Security Products, Inc. v.
                                        3:15-cv-00610 (W.D.N.C.)       12/15/15       9,135,800
         Mobile Tech, Inc.
                                                                                      9,269,247
   InVue Security Products, Inc. v.
                                        3:16-cv-00553 (W.D.N.C.)       7/19/16        9,396,631
         Mobile Tech, Inc.
   InVue Security Products, Inc. v.
                                        3:16-cv-00734 (W.D.N.C.)       10/25/16       9,478,110
         Mobile Tech, Inc.
   InVue Security Products, Inc. v.
                                        3:17-cv-00075 (W.D.N.C.)       2/21/17        9,576,452
         Mobile Tech, Inc.
   InVue Security Products, Inc. v.
                                        3:17-cv-00270 (W.D.N.C.)       5/23/17        9,659,472
         Mobile Tech, Inc.
                                                                                      8,884,762
   InVue Security Products, Inc. v.                                                   9,135,800
                                          3:17-cv-01356 (D. Or.)       8/30/17
         Mobile Tech, Inc.                                                            9,269,247
                                                                                      9,659,472
   InVue Security Products, Inc. v.
                                        1:18-cv-02653 (S.D. Ind.)      8/28/18       10,062,266
         Mobile Tech, Inc.
   InVue Security Products, Inc. v.
                                          3:18-cv-01720 (D. Or.)       9/27/18       10,062,266
         Mobile Tech, Inc.
                                                                                     10,008,082
                                                                                     10,043,358
                                                                                     10,098,481
   InVue Security Products, Inc. v.
                                        8:18-cv-02548 (M.D. Fla.)      10/16/18       9,747,765
    Vanguard Products Group, Inc.
                                                                                      9,805,564
                                                                                      9,818,274
                                                                                      9,972,178
   InVue Security Products, Inc. v.                                                  10,055,954
                                          3:19-cv-00407 (D. Or.)       3/18/19
         Mobile Tech, Inc.                                                            9,830,787




                                             Page 4 of 10
       10.

              is based on the sale of merchandise security systems like the S1060 and S1560.

InVue relies on revenue from such sales to continue its investment in innovation and research and to

maintain its competitiveness as an industry leader.

       11.     As depicted in the above photographs, merchandise security systems such as InVue’s

S1060 and S1560 form part of the product display in a retailer’s store. Such systems can provide

e.g. a pedestal and other components upon which the merchandise is supported and presented to a

retail customer. For example, a retailer may use the security systems to position multiple electronic

devices (e.g., mobile phones) in a side-by-side arrangement on a table or shelf so that the customer

can e.g., compare devices made by different manufacturers. An example of multiple InVue S1560s

placed in a side-by-side arrangement in a Verizon setting are depicted in the photo below. For each

item of merchandise/mobile phone, an S1560 is provided to secure the phone while still allowing the

customer to pick up and use the phone’s features.




       12.     InVue and Vanguard are direct competitors in the market for such merchandise

security systems and have been since at least 2005. Retailers for which InVue and Vanguard have



                                            Page 5 of 10
directly competed for business in past years include Verizon, Wal-Mart, T-Mobile, Sprint, and

others.

          Damages to InVue

          13.   As of May 24, 2019, Vanguard continues to offer the CR360 (including the CR360-

UTC) in the United States. The CR360 remains on Vanguard’s website at

          https://www.vanguardprotexglobal.com/products/cr360/ and

          https://www.vanguardprotexglobal.com/products/cr360-utc-2/

          14.                                    , Verizon’s Next Gen program is currently

continuing as it builds out such stores throughout the United States using Vanguard’s infringing

CR360 (used herein to include the CR360 and the CR360-UTC). While the precise number of

Verizon Next Gen stores already supplied with the Vanguard’s 360 is unknown, the Next Gen

project is well underway with stores already in North Carolina, Ohio, New York, Illinois, and

California, just to name a few. For each Next Gen store, Vanguard will place multiple CR360 units

– one for each electronic device it is used to display, typically 20-35 positions per store. It is my

belief that installations of the CR360 will expand beyond Next Gen stores into additional Verizon

stores.

          15.   The damage to InVue inflicted by Vanguard’s infringing CR360 includes substantial

tangible and intangible losses that continue to accrue as Vanguard continues its placement of the

CR360 in Verizon’s stores.

          16.




                                              Page 6 of 10
       17.




       18.     Vanguard’s CR360 has caused other losses that continue to occur including an

erosion of the prices InVue is able to obtain on e.g., the S1560 from Verizon.




       19.     The price erosion caused by Vanguard’s placement of infringing CR360 will also

cause InVue a loss of goodwill with customers like Verizon. As Vanguard continues placing its

infringing CR360 products in Verizon’s Next Gen stores at its undercut pricing,




                                            Page 7 of 10
                                    Such a request will likely only provoke a negative response from

Verizon and further risk alienating what was once one of                                      .

       20.     Because of Verizon’s market dominance and well-known name, having Verizon as a

customer also provided substantial intangible value to InVue including goodwill and a very

favorable reputation in the industry for merchandise security products. In marketing security

products to other customers, for example, InVue was able to tout itself as a primary supplier of

merchandise security to Verizon in order to successfully sell security systems and related products to

other customers. For 2014, Verizon gave InVue its “Verizon Retail Vendor Partnership Award” –

further building InVue’s reputation in the industry.

       21.     In addition to word-of-mouth, InVue has included references to its relationship with

Verizon in advertising materials provided to potential customers. This long term relationship

supported InVue’s advertising and marketing as a leader and innovator in the market of merchandise

security systems and related products. The value of having this relationship with Verizon cannot be

completely quantified, but it also cannot be overstated because of Verizon’s own reputation in the

industry. This is at least one of the reasons that InVue aggressively pursued Verizon’s Next Gen

RFP. Because Vanguard is currently providing its infringing CR360 into Verizon’s Next Gen stores

(for which Verizon has indicated there will be              ), InVue’s reputation in the industry is

continuing to be damaged substantially by this loss of Verizon to Vanguard.

       22.     The loss of Verizon’s Next Gen RFP to Vanguard’s CR360 also represents an

unquantifiable loss by InVue of future sales to Verizon. Prior to Vanguard’s CR360 sales to

Verizon, InVue would receive additional sales of other items along with the sale of merchandise

security systems like the S1560. For example, InVue would sell additional security keys (used to

disarm or unlock the security system), adhesives (used to secure the merchandise to the security



                                             Page 8 of 10
system – and needed as old merchandise is removed and new merchandise is secured), programming

stations (used to program the security keys), charging stations (used to charge the keys), high

security brackets (used with a security system like the S1560 to further secure the product), and

other accessory items.

       23.     In addition, every few years, retailers like Verizon may refresh or update their store

including replacing the security systems with the next generation or model of the same security

system from the same manufacturer. Also, due to wear and tear from use by customers in the store,

parts of the merchandise security systems may need repair or replacement.

       24.     InVue has also successfully launched software compatible with the S1560 that it

could sell to Verizon but will not be able to even offer for the Next Gen stores so long as Vanguard

is providing its infringing CR360.

       25.     While a valuable amount of these related and follow-up sales to Verizon occurred

over the course of its relationship with InVue, the economic value of these related sales and follow-

up sales that will be lost to Vanguard as a result of the Next Gen project cannot be reasonably

calculated. In part, this is because such depends heavily on variables such as usage, the

unpredictable timing of decisions (like when to replace) that Verizon might make in the future, and

Verizon’s own growth.

       26.     InVue manufactures the S1560 and S1060. At the time of InVue bid for Verizon’s

Next Gen’s RFP, InVue had more than enough capacity to supply S1560s for all of Verizon’s

planned Next Gen stores. As of the time of this affidavit, InVue still has more than enough capacity

to supply S1560s for all of Verizon’s planned Next Gen stores and any other customers that

Vanguard currently supplies.




                                             Page 9 of 10
